Exhibit 10(b)

ALFA CORPORATION

SALARY ADJUSTMENTS FOR NAMED EXECUTIVE OFFICERS

Set forth below are the 2008 annual salaries for the named executive officers
that will be reimbursed by the Company to Mutual under a Management and
Operating Agreement between the companies:

 

     2008 Salary1

Jerry A. Newby

   $ 352,613

C. Lee Ellis

   $ 243,990

Herman T. Watts

   $ 174,685

Stephen G. Rutledge

   $ 168,814

Thomas E. Bryant

   $ 172,057

 

1

The 2008 salary figures assume that the percentage of salary reimbursed by the
Company to Mutual will remain at the same level as 2007. The amounts reimbursed
to Mutual by the Company could change in the future.